Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on Parent CIP application 15/886,576 filed on 02/01/2018 and provisional applications: 62/412,504 filed on 10/25/2016, 62/310,510 filed on 03/18/2016, 62/414,545 filed on 10/28/2016, and 62/381,903 filed on 08/31/2016.  

DETAILED ACTION
Claims 1 – 19 and 21 - 31 are pending in the application.
Claims 1, 10, 19, and 31 are independent. 
Claim 20 is cancelled.  
This action is Final based on the same 35 U.S.C. §103 prior art references based on the applicant’s amendment; see MPEP §706.07(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	



Claims 1 – 6, 10 – 15, and 19 - 26 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PG Pub. No. 20180373304), herein “Davis,” having foreign application priority dates of July 9, 2015 and October 29, 2015 in view of Bryant et al. (US Patent No. 10,102,585), herein “Bryant.”

Regarding claim 1,
Davis teaches a monitoring system for a pool or spa1, comprising:
a hub (power management device 200 or 700) having at least one sensor in communication with the hub, the at least one sensor monitoring an operational parameter of a first pool or spa device; (Par. 0004: “Any process or mechanism used to alter the consumption of electricity by a consumer from what they would normally consume, particularly during peak periods, is typically referred to as demand response, that definition being adopted herein. An example of a demand response mechanism is the propagation of a trigger message across a communications network that causes a connected device or appliance to power off as part of shedding load during peak consumption periods.” Par. 0013: “a power management device is preferably configured with a power measurement module that can report a range of data to the system microcontroller. This may include any combination of parameters, metrics, conditions, and specifications associated with electricity being supplied to an electrical circuit and electricity being used on an electrical circuit or by an electrical device, such as, but not limited to:   Par. 0225: “…system microcontroller 208 may report energy metrics measured by power measurement 212 to a service platform, the service platform being configured to send an instruction to system microcontroller 208 to terminate power through a power control circuit if a measured energy metric exceeds a parameter or threshold preconfigured in the service platform.”  Par. 0287: “…The power factor correction may be achieved by applying a capacitive load across Ao and No in parallel with an inductive load causing the power factor measured at Ai and Ni to increase toward unity. The amount of capacitance required across Ao and No depends on how far the measured power factory is away from unity and is specific to an inductive load. In one preferred embodiment, power management device 700 is preferably configured with a one or more capacitors, such as capacitors 716, 720 through to 724…” See also Par. 0287 and 0288. See figures 2 – 4. Examiner’s Note – See Paragraphs 0181, 0253, 0269, and 0285 which teaches that the power management device 200 controls and monitors pool pumps and filtration systems.)  
a remote computer system (service platform, Figure 4, item 500) remote from and in communication with the hub, (Par. 0237, line 1: “service platform 500 may preferably be configured as an intermediary for smartphone 10, through cellular connection 410, to remotely communicate with power management device 200…” See the complete paragraph 0237 and Par. 0236, 0239, and Figure 4.) 
the hub transmitting the operational parameter to the remote computer system,  (Par. 0239: “service platform 500 may preferably act as an intermediary allowing smartphone 10 to remotely control, program, interrogate or exchange data with appliances or devices in a PAN or HAN network 24 connected to power management device 200. By way of example, where power management device 200 is connected to access point 14, and access point 14 has internet connection 16, power management device 200 may communicate with service platform 500 via internet 414. The Product App running on smartphone 10 may utilize cellular connection 410 to establish a communications link with service platform 500. Service platform 500 can then preferably act as an intermediary allowing the Product App to preferably control, program or interrogate appliances or devices in a PAN or HAN network 24 in communication with power management device 200 through local network communications 408.” Par. 0241: “Data that service platform 500 handles may include, but is not limited to, commands, configurations, firmware, updates, energy measurements, sensor measurements, forecasting, notifications, analysis of any metric, tariffs, historical information, rules, schedules, sequencing, billing information, budget information, usage information, user data, installer data, user measurements,…”) 
the remote computer system processing the operational parameter to determine whether the first pool or spa device is experiencing a problem condition (Par. 0241: “Data that service platform 500 handles may include, but is not limited to, commands, configurations, firmware, updates, energy measurements, sensor measurements, forecasting, notifications, analysis of any metric, tariffs, historical information, rules, schedules, sequencing, billing information, budget information, usage information, user data, installer data, user measurements, security elements, location information including global positioning data, demand response configurations, installation codes, identification codes, number of switching operations, alerts, images, media, alarms, text, state reports, condition reports, support information, customer service information, fault reports…” See also Par. 0244, 0247, 0248, 0259, and 0263.) 
and a servicer computer system (smart phone 10 and Product App running on the smartphone 10) in communication with the remote computer system, (figures 3 and 4; Par. 0231)
the remote computer system transmitting the recommended action to the servicer computer system and the servicer computer system displaying said recommended action on a screen of said servicer computer system. (Par. 0046: “…the Product App is downloaded to a computer readable medium such as a memory in smartphone 10 and operates as a human interface for the control, configuration, provisioning, programming and/or interrogation of one or more of power management devices 200 as well as a means for displaying, processing and exchanging data with, and where desirable between, a power management device 200 and service platform 500 (FIG. 4).”  Par. 0242: “…the data capabilities of service platform 500 allow it to act as an intermediary for a number of services. By way of example, service platform 500 could preferably generate a message for smartphone 10 warning consumers that a peak demand period is expected at a particular time, and delivers that message using cellular connection 410 and/or internet 414, through WLAN connection 406 between smartphone 10 and access point 14. Consumers then preferably use smartphone 10 through power management device 200 to interrogate a smart meter in a HAN or PAN network 24 of the anticipated energy consumption at the expected peak demand period in order to manage their own power consumption in response to the data service platform 500.” Par. 0237: “Smartphone 10 could preferably utilize service platform 500 and communications pathway 416/412 through MNO 300, or communications pathway 422/418 through LPWANO 302 to control any of the capabilities of, or exchange data with, power management device 200 where power management device 200 is so configured.” Par. 0249: “Service platform 500, by way of the Product App, may preferably be authorized to make an offer on behalf of an energy retailer for the recipient to transfer their electricity billing to the energy retailer making the offer on agreed terms. A recipient of an offer could accept that offer through the Product App, the acceptance of which would be relayed to the appropriate energy retailer in the electricity market by service platform 500.” 0252: “…system 400 is preferably configured to permit automatic and/or manual selective variance of power to individual electrical devices and/or systems by one or more of the smartphone user, power management device 200 or service platform 500. For example, a power management device may be controlled according to a command or schedule implemented through the Product App resident on a user's smartphone.”  See also Par. 0239, 0243, 0244, 0246 – 0247, 0268, and 0269. Examiner’s Note #1 – The smartphone 10 as well as the remote service platform 500 are service computer systems.  The smartphone and the smartphone Product App provide sophisticated services to the power management device as taught in paragraph 0019: “A smartphone App is preferably used to configure and control the functional capabilities of a power management device. In addition to configuring the operational aspects of a power management device, an App would also preferably be used to do one or more of the following: commission, authenticate, encrypt, secure, measure, process, execute, analyze, compile, exchange, transfer, install, send, receive, store, update, manipulate, display, generate and/or transpose data, from, or to, a power management device or service platform in any necessary way. Such data may include command, control, location and configuration data. Data capabilities of the App may be executed by the smartphone or may integrate an external service platform.” Examiner’s Note #2 – The power management device 200 that communicates with the service platform 500 controls external power circuits and measure their power usage. An example of these controlled circuits are pumps and pool devices.  See Par. 0181, 0253, 0269, and 0285.)  
	Davis may implicitly teach but does not explicitly teach generating a recommend action to address a problem condition. However, Bryant does teach generating a recommended action to be taken to address said problem condition; (Col. 15, lines 1 – 5: “the smart home controller may determine that an appropriate or corrective action is to adjust a furnace or heater, adjust the flow of water to a trickle flow to prevent pipes from freezing, adjust a water heater, and/or adjust the heating of a pool or water tank.” Col. 4, line 61 – Col. 5, line 6: “As an example, the smart home controller may receive signals from smart devices indicating a water-related issue, such as a broken pipe or plumbing, running toilet, leaking refrigerator, broken interior or exterior sprinkler system, leaking hot tub or pool, flooding in the basement of the home due to rain, frost melt, or other causes. Upon detecting a water-related issue, the smart home controller may issue (via wireless or wired communication or data transmission) command(s) to water shut-off valves associated with the leak to automatically shut, start or operate de-watering equipment, issue a text or other type of message to the homeowner, notify the homeowner's insurance provider, and/or take other actions.”  Col. 8, lines 48: “In some embodiments, when the smart home controller 120 determines that an actual or potential insurance risk exists, the smart home controller 120 may send a notification detailing the risk to the electronic device 145 via the remote network 125. The notification may include, inter alia, the source of the risk, the smart device(s) impacted by the risk, visual data depicting the risk and/or impacted device(s), recommendations to prevent and/or mitigate the risk, and which actions, if any, have been automatically performed. In some embodiments, the electronic device 145 may provide an interface such that the homeowner 140 may select a recommended action to prevent and/or mitigate the risk. The interface may also enable the homeowner 145 to select any other action(s) supported by the plurality of smart devices 110.”  Col. 16, lines 14 – 25: “If the analysis indicates that there are no potential risks 15 ("NO"), then the smart home controller may return to receiving more operational data (block 405). If the analysis detected a potential or actual risk (such as the aforementioned examples) ("YES"), the smart home controller may notify the homeowner (via sending communications to an electronic device associated with the homeowner) about the risk (block 420). The notification to the homeowner may include a recommended action as determined by the smart home controller. The recommended action may be determined in a similar manner as method 300 determines the appropriate or corrective action at block 320.”  See also Col. 12, lines 7 – 25; Col. 15, lines 30 – 41; Col. 21, lines 23 – 46; Col. 22, lines 31 – 59; and claim 1.) 
Bryant also teaches the amended portion of determine a cause of said problem condition, and generate a recommended action to be taken to address the cause of said problem condition (Col. 4, line 61 – Col. 5, line 6: “As an example, the smart home controller may receive signals from smart devices indicating a water-related issue, such as a broken pipe or plumbing,  running toilet, leaking refrigerator, broken interior or exterior sprinkler system, leaking hot tub or pool, flooding in the basement of the home due to rain, frost melt, or other causes. Upon detecting a water-related issue, the smart home controller may issue (via wireless or wired communication or data transmission) command(s) to water shut-off valves associated with the leak to automatically shut, start or operate de-watering equipment, issue a text or other type of message to the homeowner, notify the homeowner's insurance provider, and/or take other actions.”  Col. 5, lines 29 – 43: “The smart home controller may further detect that various equipment may have failed or is about to fail. The smart home controller may analyze energy usage associated with the equipment; the amount of time that the equipment has been in use; the number of times that the equipment has cycled on and off; e-signatures of motors or circuit boards that control equipment (such as furnaces, air conditioners, or other equipment); vibration of, or noise created by, motors or pumps, maintenance records; and/or other sources of information. The smart home controller may shut down equipment identified as faulty, questionable, or in need of maintenance or repair; limit the operation of such equipment; issue a related text or other message to the home owner and/or insurance provider; and/or take other corrective actions.”  Col. 20, lines 22 – 33: “Other real-time issues may be detected by the smart home controller (and/or a remote server located at, or associated with, an  insurance provider) based upon the type of communication or message received from the smart devices. Certain smart devices may send alarm messages that indicate that there is a water or fire hazard. For instance, a smart device may  send a communication indicating that the smart device senses water, smoke, a broken component, abnormal energy or water usage for the property or  component, low flow from an outlet of a heat source (such as a furnace, heater, dish or clothes washer, clothes dryer, etc.), and/or other abnormal conditions.”  Col. 18, lines 17 – 20: “The interface 650 may also include text 660 ("Shut off  water'') indicating a recommended action to take to prevent or mitigate damage.” See also Col. 19, line 50 – Col. 20, line 16. Examiner’s Note – Arensmeier, used for claim 8 rejection, may also teach determining the cause of a problem with a pump bearing in paragraphs 0072: “pool pump/filter;” 0232: “Acoustic & vibration sensors may be used for bearing and balance monitoring, expansion valve operation, and general system noise.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that monitors appliances such as pool pumps and filtrations systems and their power data, communicates and controls information to a remote device such as a service computer and allows access via a smartphone which is a computing system as in Davis with having a smart monitoring system that monitors smart appliances of a household and inputs data to a controller which then generates a recommendation action to address the problem where an appliance or device may be associated with swimming pool as in Bryant in order to detect and mitigate risks of insurance-related events and allow a user the ability to effectively control certain components within the property when an insurance-related event is detected. (Col. 1, lines 55 – 56 and Col. 6, lines 9 – 11.)

Regarding claim 2,
Davis and Bryant teach all the limitations of claim 1 which claim 2 depends. Davis also teaches that the servicer computer system is a mobile device, the mobile device communicating with the remote computer system via the Internet.  (Par. 0235: “…the Product App may communicate with service platform 500 where smartphone 10 is connected to access point 14 through WLAN connection 406, and access point 14 has internet connection 16 allowing service platform 500 to communicate with access point 14 via internet 414, thereby allowing service platform 500 and smartphone 10 to form an indirect communications link.”  Par. 0089: “The power management device running as a network Wi‐Fi client can then be controlled by other smartphones and computers on the same WLAN or remotely through the internet.”) 

Regarding claim 3,
Davis and Bryant teach all the limitations of claim 1 which claim 3 depends. Davis also teaches that the hub communicates with the remote computer system via the Internet. (Par. 0236: “…where power management device 200 is connected to access point 14, and access point 14 has internet connection 16, power management device 200 may communicate with service platform 500 via internet 414.”) 

Regarding claim 4,
Davis and Bryant teach all the limitations of claim 1 which claim 4 depends. Davis also teaches that a homeowner computer system (desktop computer) in communication with the servicer computer system, the servicer computer system transmitting the recommended action to the homeowner computer system and the homeowner computer system displaying said recommended action on a screen of said homeowner computer system.  (Par. 0265: “User interface 502 preferably, allows a user to communicate with service platform 500 through a cloud dashboard, web interface, web browser portal, or software and may replicate and perform any desirable functionality of the Product App.  In that way, user interface 502 could be used to access service platform 500 from a fixed location through a desktop computer or computer terminal rather than on a mobile device using the Product App.”  Par. 0266: “User interface 502 is preferably configured to allow a user to manage, control and configure various elements, services and functions of service platform 500, such as the establishment of a user account and management of power management devices within that user account in service platform 500. User interface 502 preferably includes the necessary software, computer(s), computing device(s), server(s) and/or technologies capable of displaying, communicating and exchanging data with service platform 500 utilizing communication pathway 420. Communication pathway 420 can be formed using any of the structures or methods described above for pathway 416.” See also Par. 0267 – 0269.) 

Regarding claim 5,
Davis and Bryant teach all the limitations of claim 1 which claim 5 depends. Davis also teaches that a historical database (database 504) in communication with the remote computer system, the remote computer system processing information stored in the historical database and the operational parameter of the first pool or spa device to determine whether the first pool or spa device is experiencing a problem condition.  (Par. 0247: “database 504 is preferably configured to store energy metrics recorded by power measurement 212 from a plurality of sources for one or more power management devices and/or systems. In a preferred embodiment, platform 500 utilizes the energy metrics stored in database 504 to conduct comparative and predictive analysis of appliances or devices connected to a power management device individually.” See Figure 4.  Par. 0213: “…power management device 200 into the Product App or a service platform and to compile a database so that the user may quickly and easily identify and compare the electrical consumption profiles of a range of products and/or systems, or of a particular electrical apparatus over time.”  Par. 0241: “Data that service platform 500 handles may include, but is not limited to, commands, configurations, firmware, updates, energy measurements, sensor measurements, forecasting, notifications, analysis of any metric…”  “…fault reports…” Examiner’s Note – The remote computer system (service platform 500) communicates and analyzes information in the database 504 and detect faults.) 

Regarding claim 6,
Davis and Bryant teach all the limitations of claim 5 which claim 6 depends. Davis also teaches that the remote computer system determines historical trends based on the information stored in the historical database and compares the historical trends with the operational parameter of the first pool or spa device to determine whether the first pool or spa device is experiencing a problem condition.  (Par. 0247: “Referring to FIG. 4, database 504 is preferably configured to store energy metrics recorded by power measurement 212 from a plurality of sources for one or more power management devices and/or systems. In a preferred embodiment, platform 500 utilizes the energy metrics stored in database 504 to conduct comparative and predictive analysis of appliances or devices connected to a power management device individually.  In one preferred embodiment, platform 500 utilizes the energy metrics stored in database 504 to conduct comparative and predictive analysis of appliances or devices connected to a power management device across related systems or applications which may be used to determine averages, means, trends and norms. It will be appreciated that the data may be stored across a public, private or hybrid cloud if desired rather than a single database server.”) 

Regarding claim 10, it is directed to a monitoring system to implement the system or apparatuses set forth in claim 1 with the additional limitation of predict a future problem.  Davis and Bryant teach the claimed system or apparatuses in claim 1.  Davis also teaches the remote computer system processing the operational parameter to predict a future problem condition and generating a recommended action to be taken to address said future problem condition (Par. 0155: “System microcontroller 208 could periodically or continuously monitor power measurement 212 and also report to the Product App or a service platform any variation or deviation from a specified threshold or measured operating threshold. By way of example, this could be used to measure the operating load of a group of lights connected to a power management device 200 and allow a user through the Product App or a service platform to determine if any lights had blown based on the change in power being consumed rather than having to inspect each luminaire. By way of another example, an initial operational load measurement could be taken for an appliance or device at the time of installation or could be set based on a manufacturer's specification, any variance from the original operational load creating a power signature that could be comparatively analyzed and used in determining if the variation signaled a potential deteriorating condition requiring maintenance or service before becoming a potential failure. In that way power measurement 212 could be configured to measure and report within a broader predictive analysis framework that may utilize a service platform to compare or analyze variations in a power signature over time. It can be appreciated that this would be highly advantageous for monitoring various electric motors, appliances and devices.”   Par. 0211: “Exchange of data with a service platform could include, by way of example only, data for the purpose of programming, controlling, provisioning, securing or interrogating a power management device 200 or calculating or displaying trend analysis, historical analysis, comparative analysis, predictive analysis…”  See also Par. 0232, 0247, 0255, and 0264.  Therefore, Davis teaches the system in claim 10.

Regarding claim 11, it is dependent on claim 10 and is directed to a monitoring system to implement the system or apparatuses set forth in claim 2. Davis and Bryant teach the limitations of claims 10 and 2.  Therefore, Davis and Bryant teach the limitations of claim 11. 

Regarding claim 12, it is dependent on claim 10 and is directed to a monitoring system to implement the system or apparatuses set forth in claim 3. Davis and Bryant teach the limitations of claims 10 and 3.  Therefore, Davis and Bryant teach the limitations of claim 12.
	
Regarding claim 13, it is dependent on claim 10 and is directed to a monitoring system to implement the system or apparatuses set forth in claim 4. Davis and Bryant teach the limitations of claims 10 and 4.  Therefore, Davis and Bryant teach the limitations of claim 13.

Regarding claim 14, it is dependent on claim 10 and is directed to a monitoring system to implement the system or apparatuses set forth in claim 5. Davis and Bryant teach the limitations of claims 10 and 5.  Therefore, Davis and Bryant teach the limitations of claim 14.

Regarding claim 15, it is dependent on claim 14 and is directed to a monitoring system to implement the system or apparatuses set forth in claim 6. Davis and Bryant teach the limitations of claims 14 and 6.  Therefore, Davis and Bryant teach the limitations of claim 15.

Regarding amended claim 19, it is directed to a method of monitoring a pool or spa to implement the system or apparatuses set forth in claim 1. Davis and Bryant teach the limitations of claim 1.  Therefore, Davis and Bryant teach the method of steps, to implement the system or apparatuses, in claim 19. The added limitation of generating a recommended action to be taken to address said problem condition is taught in Bryant as rejected in claim 1. 


Regarding claim 21, it is dependent on claim 19 and is directed to a method of monitoring a pool or spa to implement the system or apparatuses set forth in claim 1 with a possible clarifying limitation of controlling a pool or spa device to
implement the recommended action.  (This is taught in Davis in Par. 0221: “where an appliance or device in a PAN or HAN network 24 has controllable functions, the Product App through power management device 200 using local network communications 206 may preferably allow a user to control, configure or program functions of that appliance or device in a PAN or HAN network 24. By way of example, where an appliance or device in a PAN or HAN network 24 is a connected light capable of executing a number of functions, the Product App may preferably be configured to allow a user to control the functions of the connected light such as turn on/off, dim, change colour, schedule, etc. In one preferred embodiment, a user could preferably schedule tasks to be performed by appliances or devices in a PAN or HAN network 24, the schedule being executed by the appliance or device without needing a persistent communications link between power management device 200 and a smartphone 10. In one preferred embodiment, system microcontroller 208 may be configured through the Product App to preferably issue commands to an appliance or device in a PAN or HAN network 24.” See also paragraphs 0181, 0253, 0269, and 0285 which teaches that the power management device 200 controls and monitors pool pumps and filtration systems.)  Davis teaches the limitations of claims 1, 19, and 20.  Therefore, Davis and Bryant teach the method of steps, to implement the system or apparatuses, in claim 21.  This limitation is also taught in Bryant; see rejection for claim 1 and the complete Bryant patent under “corrective action” or “selected action” or “mitigative action” or “recommended action.”) 

Regarding claim 22, it is dependent on claim 19 and is directed to a method of monitoring a pool or spa to implement the system or apparatuses set forth in claim 1 with additional limitation of receiving at the remote computer system an operational parameter of a smart pool or spa device in communication with the remote computer system and processing the operational parameter of the legacy pool or spa device and the operational parameter of the smart pool or spa device at the remote computer system to determine whether a pool or spa device is experiencing a problem condition.  (See Davis Par. 0153 – 0155 and 0013.) Davis teaches the limitations of claims 19 and the additional limitations.  Therefore, Davis and Bryant teach the method of steps, to implement the system or apparatuses, in claim 22. This limitation is also taught in Bryant.)  

Regarding claims 23 - 25, they are dependent on claim 19 or 20 and are directed to a method of monitoring system to implement the system or apparatuses set forth in claims 2 - 4 respectively.  Davis and Bryant teach the limitations of claims 2 – 4, 19 and 20. Therefore, Davis and Bryant teach the method of steps, to implement the system or apparatuses, in claims 23 - 25. 

Regarding claim 26,
Davis and Bryant teach all the limitations of claim 25 which claim 26 depends. Davis also teaches that a homeowner computer system (desktop computer) and a user interface screen on the homeowner computer system for providing authorization to implement said recommended action.  (Par. 0265: “User interface 502 preferably, allows a user to communicate with service platform 500 through a cloud dashboard, web interface, web browser portal, or software and may replicate and perform any desirable functionality of the Product App.  In that way, user interface 502 could be used to access service platform 500 from a fixed location through a desktop computer or computer terminal rather than on a mobile device using the Product App.”  Par. 0083: “This could, by way of example, include accessing the smartphone Wi‐Fi settings screen and manually selecting the SSID that corresponds to a power management device 200 and entering any information or passwords needed to connect to the power management device as the desired Wi‐Fi network.”  See also Par. 0266.) 


Claims 7, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bryant in further view of Macey (PG Pub. No. 20120078426).

Regarding claim 7,
Davis and Bryant teach all the limitations of claim 6 which claim 7 depends. However, Davis implicitly teaches (especially in Par. 0247) but does not explicitly teach that the operating parameters are saved in the database.  However, Macey does teach that the operating parameter of the first pool or spa device is saved to the historical database.   (Par. 0025: “In the steps 47 and 48, the controller 13 turns on the heater 33 and signals the SNA 23 that it has turned on the heater 33. The SNA 23 then obtains the "Heater On" power data and transmits that power data to the HNA 25. In one embodiment, the HNA 25 then transmits the power data to the server/database 111 of FIG. 3, for example, for subsequent display to the spa user or to the dealer who sold the spa to the user, as subsequently discussed in more detail.”  Par. 0030: “The spa controller 13 then sends data to the SNA 23 confirming that the jet pump has been turned on. The SNA 23 makes a Power Data Request to the power sense adapter (PSA) 21 and receives power data. The jet pump's operating data and the power data are then sent to the HNA 25, which forwards this data, along with its own identification data to the central server 111, which then updates its data base for that particular homeowner's spa. Should the homeowner or dealer thereafter access that spa's web page from the central server 111, the database fills in the page's graphics with the latest updated data.” See also Par. 0021 and figures 1 and 3.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that monitors appliances such as pool pumps and filtrations systems and their power data, communicates and controls information to a remote device such as a service computer and allows access via a smartphone which is a computing system as in Davis with having a smart monitoring system that monitors smart appliances of a household and inputs data to a controller which then generates a recommendation action to address the problem where an appliance may be a swimming pool as in Bryant with having the remote computing device record in a database the parameters, such as power used, of a spa or pool device as in Macey in order that the server can perform diagnosis of the spa system and provide this information to the homeowner/user which may reduce or eliminate maintenance trips. (Par. 0032) 

Regarding claim 16, it is dependent on claim 15 and is directed to a monitoring system to implement the system or apparatuses set forth in claim 7. Davis teaches the limitations of claims 15 and Davis, Bryant, and Macey teach the limitations of claim 7.  Therefore, Davis and Macey teach the limitations of claim 16.

Regarding claim 29, it is dependent on claim 28 and is directed to a method of a monitoring system to implement the system or apparatuses set forth in claim 7.  Davis and Bryant teach the system of claim 28; and Davis, Bryant, and Macey teach the limitations of claim 7.  Therefore, Davis, Bryant, and Macey teach the method, to implement the system, in claim 29. 


Claims 8, 9, 17, 18, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bryant in view of Arensmeier et al. (PG Pub. No. 20140266755), herein “Arensmeier.”

Regarding claim 8,
Davis and Bryant teach all the limitations of claim 1 which claim 8 depends. However, Davis and Bryant do not explicitly teach that the operating parameters from the pool device and information retrieved from the internet are used to determine if the pool is experiencing a problem.  However, Arensmeier does teach that the remote computer system processes information retrieved from the Internet and the operational parameter of the first pool or spa device to determine whether the first pool or spa device is experiencing a problem condition.  (Par. 0072: “…the principles of the present disclosure may be applied to monitoring other systems, such as a hot water heater, a boiler heating system, a refrigerator, a refrigeration case, a pool heater, a pool pump/filter, etc. As an example, the hot water heater may include an igniter, a gas valve (which may be operated by a solenoid), an igniter, an inducer blower, and a pump. Aggregate current readings can be analyzed by the monitoring company to assess operation of the individual components of the hot water heater. Aggregate loads, such as the hot water heater or the air handler unit 304, may be connected to an AC power source via a smart outlet, a smart plug, or a high amp load control switch, each of which may provide an indication when a connected device is activated.” Par. 0231: “Internet-connected thermostats may allow the remote monitoring system to receive data from the thermostat, including programmed setpoints, thermostat-measured temperature and humidity, and command state (including whether calls are being made for cool, heat, or fan). A general purpose sensor input allows for current and future sensors to be interfaced to the local devices and then transmitted to the remote monitoring system.” Par. 0262: “A general increase in power consumption fault for heat pump system may indicate a loss of efficiency, and is detected when a call for heat is present and power increases above a baseline as a function of outside air temperature.” See also Par. 0026, 0132, and 0017.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that monitors appliances such as pool pumps and filtrations systems and their power data, communicates and controls information to a remote device such as a service computer and allows access via a smartphone which is a computing system as in Davis with having a smart monitoring system that monitors smart appliances of a household and inputs data to a controller which then generates a recommendation action to address the problem where an appliance may be a swimming pool as in Bryant with using internet gather information for determine if a pool heater or pool filter is having a problem as in Arensmeier in order to use a remote server to monitor and predict a failure of a component based on current data. 

Regarding claim 9,
Davis and Bryant all the limitations of claim 1 which claim 9 depends. However, they do not explicitly teach receiving data from a second pool device.  However, Arensmeier does teach the remote computer system processes the operational parameter of the first pool or spa device and information received from a second pool or spa device in communication with the remote computer system to determine whether the first pool or spa device is experiencing a problem condition. (Par. 0016: “The monitoring server receives the transmitted current data and, based on the received current data, assesses whether a failure has occurred in a first component of the plurality of components of the HVAC system and assesses whether a failure has occurred in a second component of the plurality of components of the HVAC system. The monitoring server generates a first advisory in response to determining that the failure has occurred in the first component. The review server provides the first advisory to a technician for review. In response to the technician verifying that the failure has occurred in the first component, the review server transmits a first alert.” Par. 0017: “In other features, the monitoring server (i) selectively predicts an impending failure of the first component based on the received current data and (ii) generates a second advisory in response to the prediction of impending failure of the first component. The monitoring server (i) selectively predicts an impending failure of the second component based on the received current data and (ii) generates a third advisory in response to the prediction of impending failure of the second component.” Par. 0018: “In other features, the review server transmits the first alert to at least one of a customer and a contractor. The review server transmits the first alert to the contractor regardless of a first piece of data, and only selectively transmits the first alert to the customer based on the first piece of data. A second advisory is generated in response to the monitoring server determining that the failure has occurred in the second component. The review server provides the second advisory to one of a plurality of technicians for review. The plurality of technicians includes the technician. The review server, in response to the technician verifying that the failure has occurred in the second component, transmits a second alert.”) 

Regarding claims 17 and 18, they are dependent on claim 10 and are directed to a monitoring system to implement the system or apparatuses set forth in claims 8 and 9 respectively.  Davis and Bryant teach the limitations of claims 10 and Davis, Bryant, and Arensmeier teach the limitations of claims 8 and 9.  Therefore, Davis, Byrant, and Arensmeier teach the limitations of claims 17 and 18.

Regarding claim 27, it is dependent on claim 19 and is directed to a method of monitoring a pool or spa to implement the system or apparatuses set forth in claim 9. Davis, Byrant, and Arensmeier teach the limitations of claim 9.  Therefore, Davis, Byrant, and Arensmeier teach the method of steps, to implement the apparatuses, in claim 27. 

Regarding claim 28, it is dependent on claim 27 and is directed to a method of monitoring a pool or spa to implement the system or apparatuses set forth in claim 6. Davis teaches the limitations of claim 6. And Davis, Byrant, and Arensmeier teach the limitations of claim 27.  Therefore, Davis, Byrant, and Arensmeier teach the method of steps, to implement the system or apparatuses, in claim 28.

Regarding claim 30, it is dependent on claim 19 and is directed to a method of monitoring a pool or spa to implement the system or apparatuses set forth in claim 8. Davis, Byrant, and Arensmeier teach the limitations of claim 8.  Therefore, Davis, Byrant, and Arensmeier teach the method of steps, to implement the apparatuses, in claim 30. 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Bryant in further view of Doyle et al. (PG Pub. No. 20130098849), herein “Doyle.”

Regarding claim 31,
Davis and Bryant teach most of the limitations of claim 31; Bryant also teaches determining a recommended action for addressing the problem, (see rejection for claim 1).  However, Davis and Bryant does not explicitly teach determining the required materials for the corrective action.  However, Doyle does teach determining materials required for implementing the recommended action.  (Par. 0045: “The in line installation of the SmSCGC 100 also allows the pH monitoring and balancing unit 200 to access and communicate with the power center 300 and the SmSCGC 100 and the SmSCGC controller 90 with a communication link(s) 60, 80 that go to the cell and out to other equipment such as an in house, i.e. external, control system or display or other devices (not shown). This can also be accomplished wirelessly through transceivers in the units and following suitable communications network protocols, e.g. Bluetooth, RF, and the like. This allows the pH monitoring and balancing unit 200 to "talk" or communicate to the cell 100 and query it for various pieces of information and similarly communicate this information out to other devices. This information can include, but is not limited to, what model of SmSCGC 100 it is, the elapsed time since its last communication, whether the SmSCGC has produced or is producing chlorine, status of the salt level, status of the pH balancing liquid, total operational time, and the like..”  Par. 0049: “The adjustment can be facilitated through adjustment device 250 that can include button(s) 275 and/or programmable interface screen 280. In addition to the adjustment of the amount of pH balancing solution 230 to be dispensed, a programmable interface screen or touch screen 280 through software on the pH balancing and monitoring unit controller 210 could also be programmed for the type of SmSCGC, pool size, amount of use, and other relevant variables. Alternatively or in conjunction with this input, existing sensor technologies or sensors in the SmSCGC can be used within the system to sense the pH and adjust automatically. This feature allows the user to compensate and customize their system for their pool requirements.” Par. 0070: “The controller 2100 and its software can account for variations in make and model of chlorine generator 1000 and, as the system functions, can record and account for specific variations in the specific chlorine generator it is servicing. This data can be stored in memory devices within the controller or can otherwise be programmed into the pH monitoring and balancing unit 2000 at installation from an external data source. Additional variables used in calculating the output of the SCGC or other chlorine generator include water body volume, precipitation, water temperature, air temperature, sunlight hours, voltage, average power variance, and similar variables. With the input variables, the controller 2100 calculates the operational time or "on time" of the SCGC or other chlorinator 1000. From this "on time" or operational time variable, the pH of the body of water or pool or pool is estimated and an adjustment requirement is determined and this in turn determines the set amounts of pH balancing solution to be dispensed by the dispensing mechanism 2300 or via the statistical method previously discussed.” See also Par. 0060, 0046, and 0009.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that monitors appliances such as pool pumps and filtrations systems and their power data, communicates and controls information to a remote device such as a service computer and allows access via a smartphone which is a computing system as in Davis with having a smart monitoring system that monitors smart appliances of a household and inputs data to a controller which then generates a recommendation action to address the problem where an appliance may be a swimming pool as in Bryant with using an external controller or control system to determine and communicate the amount of chemicals that need to be provided to a pool system as in Doyle in order to have a system that automatically adjusts the amount of chemicals that needed to be added or changed to a pool system within a given range otherwise unsanitary conditions will develop (Par. 0007) and also have a system that is customizable for their pool requirements. (Par. 0049). 

Response to Arguments
Applicant’s arguments with respect to all claims have been considered and Examiner is not persuaded by applicant's arguments that Davis in view of Bryant does not teach "determine a cause of said problem condition, and generate a recommended action to be taken to address the cause of said problem condition.”   Bryant teaches a sophisticated sensor and analysis system that also uses e-signatures to determine the cause of the problem of motors such as a swimming pool pump motor.  Bryant is not limited to pool pump but also has sensors that indicates a possible broken pipe.  This is directly on point and contrary to applicant argument that states in page 11 of the “Applicant Arguments and Remarks” section: “Bryant does not "determine a cause of said problem condition" (e.g., identifying a particular broken pipe…” Emphasis added by examiner.  Applicant’s arguments page 12 gives an example that the “system can detect a deviation or change in bearing sound and suggest a replacement.”  However, without taking elements from the specification into the claims, the applicant’s filed amendment dated January 28, 2021 does not contain the element of determining a bearing problem for a motor.  This argument that Bryant does not contain detecting a problem with a bearing may be moot because Arensmeier, used for the rejection in claims 8, 9, 17, 18, 27, 28, and 30, may teach detecting a bearing problem in paragraph 0232; and a bearing that may be for a pool pump (Par. 0072).  This current rejection is based on different or similar citations using the same references (Davis and Bryant) as in the previous rejection and this application is a Final action. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sloop et al. (US PG Pub. No. 20170206615) with a priority date of application 14/588,699, may also teach the limitations of claim 8 in paragraphs 0042, 0076, and 0103. 
Stiles et al. (US Patent No. 8043070) teaches an automation system controlling and monitoring a pool system with a remote service provider which can analyze and detect a problem. (See Column 14, lines 8 – 29)  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
    

    
        1 Davis Par. 0155: “The inclusion of power measurement allows more advanced functionality other than metering to be offered by a power management device 200. In one preferred embodiment, system microcontroller 208 may continuously measure various electrical parameters through power measurement 212 allowing system microcontroller 208 to detect possible error conditions or a variation from a threshold or limit set by a manufacturer or user in order to cause a power control circuit, such as relay 216 or relay 218, to reduce or cut power to an electrical device or appliance in protecting both the power management device 200 and the electrical device or appliance.” Par. 0181, line 17: “…pumps, pool filtration systems…”